Title: From Thomas Jefferson to William Stephens Smith, 23 September 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Septr. 23. 1786.

Being desired by a friend to procure him a copying press I take the liberty of putting the inclosed under cover to you and of requesting you to pay for it and have it sent as therein desired. I wish it may be in time to come with the other articles that it may not multiply my applications for passports. Be so good as to let me know whether Mr. Tessier has any hesitations about going beyond the extent of Mr. Grand’s letter. If he has, though I do not know the exact sum that will be necessary I will send another letter of Credit at random. My dislocated wrist prevents my writing to you in my own hand. Present me affectionately to Mrs. Smith, to Mr. and Mrs. Adams and be assured of the sincere esteem with which I have the honor to be, dear Sir, your most obedient humble Servant,

Wshort For Th Jefferson

